Name: 88/188/EEC: Commission Decision of 25 February 1988 amending Decision 87/163/EEC authorizing the Federal Republic of Germany to permit temporarily the marketing of forestry seed not satisfying the requirements of Council Directive 71/161/EEC (only the German text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  marketing
 Date Published: 1988-03-29

 Avis juridique important|31988D018888/188/EEC: Commission Decision of 25 February 1988 amending Decision 87/163/EEC authorizing the Federal Republic of Germany to permit temporarily the marketing of forestry seed not satisfying the requirements of Council Directive 71/161/EEC (only the German text is authentic) Official Journal L 083 , 29/03/1988 P. 0045 - 0045COMMISSION DECISION of 25 February 1988 amending Decision 87/163/EEC authorizing the Federal Republic of Germany to permit temporarily the marketing of forestry seed not satisfying the requirements of Council Directive 71/161/EEC (Only the German text is authentic) (88/188/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 71/161/EEC of 30 March 1971 on external quality standards for forest reproductive material marketed within the Community (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 15 thereof, Having regard to the request submitted by the Federal Republic of Germany, Whereas in the Federal Republic of Germany the production of seed of Quercus pedunculata and Quercus sessiliflora satisfying the requirements laid down in Directive 71/161/EEC was insufficient in 1986 and is not adequate to supply the Federal Republic of Germany's needs; Whereas it has not been possible to cover those needs satisfactorily at this stage by the use of seed from other Member States, or even from non-member countries, satisfying all the requirements laid down in the said Directive; Whereas, by Decision 87/163/EEC (3), the Commission authorized the Federal Republic of Germany to permit, until 28 February 1987, the marketing on its territory of a maximum of 20 000 kilograms of seed of Quercus pedunculata Ehrh and 40 000 kilograms of seed of Quercus sessiliflora Sal. subject to less stringent requirements; Whereas, at 28 February 1987, the Federal Republic of Germany had been unable to make full use of this authorization but is expected to do so by 30 April 1988; Whereas it is therefore necessary to amend the expiry date of the said authorization; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Seeds and Propagating Material for Agriculture, Horticulture and Forestry, HAS ADOPTED THIS DECISION: Article 1 Decision 87/163/EEC is hereby amended as follows: 1. In Article 1, ´28 February 1987' is replaced by ´30 April 1988'. 2. In Article 2, ´31 March 1987' is replaced by ´31 May 1988'. Article 2 This Decision is addressed to the Federal Republic of Germany. Done at Brussels, 25 February 1988. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 87, 17. 4. 1971, p. 14. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 65, 10. 3. 1987, p. 27.